People v Rolon (2018 NY Slip Op 06869)





People v Rolon


2018 NY Slip Op 06869


Decided on October 16, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2018

Renwick, J.P., Tom, Gesmer, Singh, JJ.


7357 1902/03

[*1]The People of the State of New York, Respondent,
vMaxwell Rolon, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Richard D. Carruthers, J.), rendered August 19, 2011, resentencing defendant to a term of 10 years, with five years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]).
Defendant's challenge to the voluntariness of his underlying plea may not be raised on this appeal from a judgment of resentence (see People v Jordan, 16 NY3d 845 [2011]; People v Toney, 116 AD3d 607 [1st Dept 2014], lv denied 23 NY3d 1043 [2014]). In any event, defendant would not be entitled to removal of postrelease supervision from his sentence, which is the only remedy he requests (see id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 16, 2018
CLERK